DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 02/26/2020. This application is a Continuation of International Application No. PCT/JP2017/031211 filed on 08/30/2017.
	Currently, claims 1-14 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 02/26/2020, 06/29/2020 and 08/16/2021. The IDS have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2014-216484 A (“JP484”).

    PNG
    media_image1.png
    356
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    537
    media_image2.png
    Greyscale

Regarding independent claim 1, JP484 in Figs. 1 and 4 teaches an optical component 1, 1A (¶ 23 & ¶ 34, light emitting device 1 or 1A), comprising: 
at least one optical element 14 (¶ 24, light-emitting element or LED 14); and
5a package 1, 1A (Fig. 1, ¶ 23 & ¶ 34, light emitting device 1 or 1A) in which the optical element 14 is accommodated; 
the package 1, 1A comprising: 

10a transparent sealing member 20 (¶ 30, lens 20 which light is able to pass through and covers (i.e., seals) the components under it. That is, the lens 20 is permeable to light i.e., transparent) bonded on the mounting substrate 11, 12 (Figs. 1 & 4, the member 20 is bonded to the substrate 11, 12 through the layers 13 and 17); 
a concave portion 13a (¶ 23 & ¶ 26, concave hole portion 13a) surrounding the optical element 14 that is mounted on the mounting substrate 11, 12; and 
a refractive index matching agent 17 (¶ 26, resin mold 17 made of epoxy resin, which is a refractive index matching agent1, filled into the concave hole portion 13a) filled inside the 15concave portion 13a, 
wherein the package 1, 1A includes at least one groove 23, 13b (¶ 34, groove 23; ¶ 25, the space 13b in which the bridge portion 13b is formed in the substrate 11, 12) configured to communicate with (i.e., contact with) an exterior from the concave portion 13a (Figs. 1, 4 & Abstract: Means for solving).
Regarding claim 2, JP484 in Figs. 1 and 4 further teaches the groove 23 is formed in a portion within the transparent sealing member 20 (Figs. 1 & 4, the groove 23 is surrounded by (i.e., within) the member 20), the portion being bonded to the mounting substrate 11, 12 (Figs. 1 & 4, the member 20 and the groove 23 are bonded to the substrate 11, 12 through the layers 13 and 17).
Regarding claim 3, JP484 in Figs. 1 and 4 further teaches the groove 13b is formed in at least a portion within the mounting substrate 11, 12 (Figs. 1, 4 & ¶ 25), the portion being bonded to the transparent sealing member 20 (Figs. 1 & 4, the portion in which the groove 13b is formed is bonded to the member 20 through the layer 17).
Regarding claim 4, JP484 in Figs. 1, 3-4 and 6-7 further teaches a plurality of the grooves 23 (Figs. 1, 3-4 & 6-7), wherein
the plurality of grooves 23 are formed radially (see Figs. 1, 3-4 & 6-7).
Regarding claim 6, JP484 in Fig. 4 further teaches wherein, assuming that a projected area of a portion where the transparent sealing member 20 and the mounting substrate 11, 12 are bonded to each other with respect to a bottom surface of the optical component 14 is represented by A, and a 15projected area of the groove 23 or 13b with respect to the bottom surface of the optical component 14 is represented by B, then (B/A) x 100 is greater than or equal to 5% and less than or equal to 30% (see Fig. 4).
Regarding claim 7, JP484 in Figs. 1 and 4 further teaches a height of the groove 23, 13b is smaller than a thickness of the optical element 14.

Regarding independent claim 9, JP484 in Figs. 1 and 4 teaches a transparent sealing member 20 (¶ 30, lens 20 which light is able to pass through and covers (i.e., seals) the components under it. That is, the lens 20 is permeable to light i.e., transparent) used in an optical 30component 1, 1A (¶ 23 & ¶ 34, light emitting device 1 or 1A) comprising at least one optical element 14 (¶ 24, light-emitting element or LED 14), a26 mounting substrate 11, 12 (¶ 24, lead electrodes 11, 12 that provide support for the components above them i.e., substrate) on 
wherein the transparent sealing member 20: 
is bonded to the mounting substrate 11, 12 in a state with a refractive index matching agent 17 (¶ 26, resin mold 17 made of epoxy resin, which is a refractive index matching agent2, filled into the concave hole portion 13a) being filled in the concave 10portion 13a (Figs. 1 & 4, the member 20 is bonded to the substrate 11, 12 through the layers 17 and 13); and 
includes, in a portion that is bonded to the mounting substrate 11, 12, at least one groove 23 (¶ 34, groove 23) configured to communicate with (i.e., contact with) an exterior from the concave portion 13a (Figs. 1, 4 & Abstract: Means for solving).
Regarding claim 10, JP484 in Figs. 1, 3-4 and 6-7 further teaches a plurality of the grooves 23 (Figs. 1, 3-4 & 6-7), wherein
the plurality of grooves 23 are formed radially (see Figs. 1, 3-4 & 6-7).
Regarding claim 12, JP484 in Fig. 4 further teaches wherein, assuming that a projected area of a portion where the transparent sealing member 20 is bonded to the mounting substrate 11, 12 with respect to a bottom surface of the optical component 14 is represented by A, and a 15projected area of the groove 23 or 13b with respect to the bottom surface of the 
Regarding claim 13, JP484 in Figs. 1 and 4 further teaches a height of the groove 23, 13b is smaller than a thickness of the optical element 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP484 in view of US 2015/0062872 A1 by Song et al. (“Song”).
	Regarding claim 8, JP484 in Fig. 1 teaches the transparent sealing member 20 is made of synthetic resin (¶ 27), and the refractive index matching agent 17 is an epoxy resin (¶ 26), but it does not specifically disclose the transparent sealing member is made of quartz glass or optical glass and the refractive index matching agent is a silicone resin or a fluorine resin. Furthermore, the transparent sealing member 20 is a lens (¶ 27).
However, Song teaches that a lens can be made from synthetic resin or optical resin (¶ 71) and Matsubara teaches that a refractive index matching agent can be epoxy resin or silicone resin (¶ 94 & ¶ 129).  In other words, Song recognizes that synthetic resin and optical resin are functional equivalent as being able to function as lens/transparent sealing member, and Matsubara recognizes that epoxy resin and silicone resin are functional equivalent as being able to function as refractive index matching agent.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute synthetic resin taught by JP484 with another functionally-equivalent optical glass taught by Song for a lens/transparent sealing 
Regarding claim 14, JP484 in Fig. 1 teaches the transparent sealing member 20 is made of synthetic resin (¶ 27), and the refractive index matching agent 17 is an epoxy resin (¶ 26), but it does not specifically disclose the transparent sealing member is made of quartz glass or optical glass and the refractive index matching agent is a silicone resin or a fluorine resin. Furthermore, the transparent sealing member 20 is a lens (¶ 27).
However, Song teaches that a lens can be made from synthetic resin or optical resin (¶ 71) and Matsubara teaches that a refractive index matching agent can be epoxy resin or silicone resin (¶ 94 & ¶ 129).  In other words, Song recognizes that synthetic resin and optical resin are functional equivalent as being able to function as lens/transparent sealing member, and Matsubara recognizes that epoxy resin and silicone resin are functional equivalent as being able to function as refractive index matching agent.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute synthetic resin taught by JP484 with another functionally-equivalent optical glass taught by Song for a lens/transparent sealing .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein 5a step configured to communicate with the concave portion is formed around a periphery of the concave portion, within a portion where the transparent sealing member and the mounting substrate are bonded to each other.
	Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein a step configured to communicate with the concave portion is formed around a periphery of the concave portion, within a portion where the transparent sealing member is bonded to the mounting substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                          

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2011/0019960 A1 by Matsubara et al. in paragraph 94 discloses epoxy resin is a refractive-index matching agent.
        2 U.S. Patent Publication No. 2011/0019960 A1 by Matsubara et al. in paragraph 94 discloses epoxy resin is a refractive-index matching agent.